KATHLEEN O'BRIEN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  ANNA L. SPAHN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.O'Brien v. CommissionerDocket Nos. 26921, 26935.United States Board of Tax Appeals20 B.T.A. 167; 1930 BTA LEXIS 2185; June 30, 1930, Promulgated *2185 Jacob Berg, Esq., for the petitioners.  John D. Kiley, Esq., for the respondent.  MATTHEWS *167  These proceedings, which were duly consolidated for hearing and decision, are for the redetermination of liabilities for income taxes asserted by the respondent against the petitioners under section 280 of the Revenue Act of 1926, as transferees of Jacob Spahn, deceased.  *168  The taxes claimed to be due from Jacob Spahn are $96.54, $65.60, and $126.18, for the years 1921, 1922, and 1923, respectively, and the amount asserted against each petitioner is $288.32, the sum of such amounts, plus any accrued penalty or interest for the years in question.  FINDINGS OF FACT.  The petitioners are two of the six distributees of the estate of Jacob Spahn.  The value of the property received by each was in excess of the total amount of the deficiency in tax.  Jacob Spahn died August 27, 1924, and his estate was settled and the executor discharged on March 29, 1926.  The deficiencies in tax were assessed against Jacob Spahn in May, 1926.  Notice of the deficiencies was mailed to the petitioners, as transferees, on March 8, 1927.  Jacob Spahn's return for 1921*2186  was filed March 15, 1922.  OPINION.  MATTHEWS: The petitioners admit that they are transferees and that each received property of a value in excess of the total amount of the deficiencies.  They raise no question as to the correctness of the deficiencies asserted.  Their contentions are that the period within which assessment of the 1921 tax could have been made had expired when the notice of the deficiency was mailed to them on March 8, 1927, and that only a pro rata share of the deficiency should be asserted against each of them.  Section 280 of the Revenue Act of 1926 contains the provision with respect to the period within which assessments can be made against transferees.  The pertinent portions of this section read as follows: (b) The period of limitation for assessment of any such liability of a transferee or fiduciary shall be as follows: (1) Within one year after the expiration of the period of limitation for assessment against the taxpayer; * * * * * * (c) For the purposes of this section, if the taxpayer is deceased, or in the case of a corporation, has terminated its existence, the period of limitation for assessment against the taxpayer shall be the period*2187  that would be in effect had the death or termination of existence not occurred.  Jacob Spahn's return for 1921 was filed March 15, 1922.  The four-year period for assessment of the taxes for that year provided by section 250(d) of the Revenue Act of 1921 and subsequent revenue acts expired March 15, 1926.  Under the provisions of section 280, the period of limitation for assessment of the taxpayer's liability against the transferees expired *169  March 15, 1927, one year after the expiration of the period of limitation for assessment against the taxpayer.  The assessment for 1921 was not barred at the time the notice of March 8, 1927, was mailed to the transferees.  See . With respect to the extent of the liability of each petitioner, this case is governed by the decision of this Board on the same point in . See also ; affd., C.C.A., 2nd Cir., June 9, 1930; and *2188 . Under authority of these decisions, the liability of each petitioner is $288.32, plus interest from February 26, 1926. Judgment will be entered for the respondent.